MEMORANDUM OF DECISION.
Douglas Moss appeals from his conviction under 29 M.R.S.A. § 2298 (habitual offender) in a jury trial held in Superior Court, York County (Brennan, J.). We find no merit in his assertion that a request for reinstruction by the jury during its deliberations requires a post-verdict in camera examination of the jurors by the presiding justice. State v. Cote, 540 A.2d 470 (Me.1988). Additionally, we find sufficient evidence from which a jury rationally could determine guilt beyond a reasonable doubt. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
JUDGMENT AFFIRMED.
All concurring.